*837Upon consideration of the petition for writ of habeas corpus we find that petitioner’s amended initial brief in appeal no. 88-2882 was received by this court August 1, 1990, and was before the panel prior to the decision of her appeal. The statement to the contrary in the order dated March 12, 1991 (appeal no. 88-2882) is an error. We grant the petition in part by striking from the March 12, 1991 order the phrase “and the appellant having failed to respond thereto”. As the brief was received by the panel in appeal no. 88-2882, the petition for belated appeal is denied.
Hubbart, Ferguson and Cope, JJ., concur.